DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Brookins (US Pub. 10,799,838 B1).
Regarding claim 1, Brookins discloses an animal repelling device, comprising: 
a container having an opening at one end thereof (Fig. 4, blower panel hole 48) and a liquid storage space therein (Fig. 2, tank assembly 310); 
an end cap having a top plate and a side wall surrounding the opening (Fig. 4, front panel 26, first and second flat panels 22), the side wall or the top plate forming with through holes (Fig. 4, blower panel hole 48 is a through-hole); 
one or more liquid level sensors disposed in the container and proximal to bottom of the container (Col. 4, lines 30-32: “The controller is interconnected with a level sensor assembly to provide a graphic indication of the level of fluid insecticide remaining in the reservoir”); 
and a wireless communication component disposed on the container and configured to receive a liquid level signal sent by the liquid level sensor (Col. 3, lines 22-25: “The apparatus includes a chemical reservoir, a delivery system, a spray system, one or more sensors, a communication network and a misting management unit”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brookins (US Pub. 10,799,838 B1) in view of Shapiro (US Pub. 2019/008137 A1).
Regarding claim 2, Brookins discloses the claimed invention except for as taught by Shapiro, a heater disposed in the container; and a power supply electrically connected with the heater (Abstract, lines 4-8: “The evaporator features a base containing a battery, and a removable cover containing a heater. Attachment of the cover to the base is necessary to establish an electrical connection between the battery and the heater”); 
wherein the heater operates based on a heater-operating instruction received by the wireless communication component (Pg. 1, [0010], lines 1-6: “An aspect of the present invention is the ability to accurately control the current flowing to the heating element, so as to create a temperature in the evaporation zone that is high enough to evaporate the volatiles at a rate that maintains an effective and consistent concentration of the volatiles in the surrounding air”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal repelling device of Brookins to include the heater of Shapiro to better vaporize the volatile substance.
Regarding claim 4, Brookins as modified by Shapiro discloses the claimed invention in addition to as taught by Shapiro, the heater is a heating rod with one end connected to the end cap and the other end extending towards the bottom in the container (Pg. 2, [0020]: “More particularly, the invention provides an evaporator for use with a removable and replaceable reservoir containing a volatile liquid. The reservoir has disposed therein a wick that has a lower portion in contact with the volatile liquid, and an upper portion protruding from the reservoir. The evaporator typically comprises the following elements: (1) a base having a first recess, within which the reservoir closely fits; (2) a battery housed within the base; and (3) a cover, within which is a cylindrical heater”).
Regarding claim 5, Brookins as modified by Shapiro discloses the claimed invention in addition to as taught by Shapiro, the one or more liquid level sensors comprises a first liquid level sensor disposed at one end of the heating rod proximal to the bottom of the container (Col. 4, lines 30-32: “The controller is interconnected with a level sensor assembly to provide a graphic indication of the level of fluid insecticide remaining in the reservoir”).
	Regarding claim 6, Brookins as modified by Shapiro discloses the claimed invention except for the one or more liquid level sensors further comprises a plurality of second liquid level sensors disposed on a circumferential surface of the heating rod. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of sensors on the heating rod of Shapiro to more accurately determine the liquid level in the tank, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 7, Brookins as modified by Shapiro discloses the claimed invention except the one or more liquid level sensors comprises a plurality of second liquid level sensors disposed on a circumferential surface of the heating rod. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of sensors on the heating rod of Shapiro to more accurately detect the liquid level in the tank, since it has been held that mere duplication of the essential working parts of a device involves
Regarding claim 8, Brookins as modified by Shapiro discloses the claimed invention in addition to as taught by Brookins, the animal repelling device further comprises a valve disposed between the through holes and the opening of the container (Fig. 6, valve assembly 170).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brookins (US Pub. 10,799,838 B1) in view of Shapiro (US Pub. 2019/008137 A1), and further in view of Kent (US Pub. 2006/0188238 A1).
Regarding claim 3, Brookins as modified by Shapiro discloses the claimed invention except for as taught by Kent, the power supply is a solar-energy photo-voltaic power supply disposed at an outer surface of the side wall or the top plate of the end cap (Pg. 5, [0041], lines 1-10: “The present invention is an air freshener apparatus to atomize and diffuse liquids, including essential oils used in aroma therapy, or suspensions into a mist by means of passive collection of solar energy, conversion of collected solar energy into thermal radiation passed through a wire for optional heating said liquids and conversion of solar energy into electrical energy transferred for storage in batteries and used for subsequent atomization and diffusion of said optionally heated liquids by means of piezoelectric ultrasonic vibrations”).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal repelling device of Brookins as modified by Shapiro to include the solar panel of Kent to allow for mobile use.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brookins (US Pub. 10,799,838 B1) in view of Shapiro (US Pub. 2019/008137 A1), and further in view of Kelsen (US Pub. 2017/0216474 A1).
Regarding claim 9, Brookins as modified by Shapiro discloses the claimed invention except for as taught by Kelsen, a control terminal controlling opening and closing of the valve and operation of the heater based on information received by the wireless communication component (Pg. 5, [0060], lines 27-32: “Air can then flow through one of the fragrance cartridges to the outlet passageway 217 through the fan or pump and be directed towards the nose of the system user. The valves can be actuated by a valve controller(s) that is controlled by a system processor in response to a scent release signal or trigger”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal repelling device of Brookins as modified by Shapiro to include the automatic valve of Kelsen to better automate the system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brookins (US Pub. 10,799,838 B1) in view of Shapiro (US Pub. 2019/008137 A1), and further in view of Siess (US Pub. 2004/0005252 A1).
Regarding claim 10, Brookins as modified by Shapiro discloses the claimed invention except for as taught by Siess, a power sensor sending a power supply capacity signal to the wireless communication component. (Pg. 12, [0165], lines 1-3: “Battery pack BP and capacitive energizer 260A can be provided with a low power warning circuit that indicates when either energizing source is low”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal repelling device of Brookins as modified by Shapiro to include the power sensor of Siess to alert the user when the power is low.

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brookins (US Pub. 10,799,838 B1) in view of Shapiro (US Pub. 2019/008137 A1), and further in view of Felegy (US Pub. 2004/0074991 A1).
Regarding claim 11, Brookins as modified by Shapiro discloses the claimed invention except for as taught by Felegy, a fixing structure comprising an internal threaded hole portion extending from the bottom of the container in a direction distal from the end cap (Pg. 3, [0028]: “At the proximal end of the bow stabilizing scent dispenser 10, the mounting base 14 is fastened to the bow 100 by two mounting screws 16a, 16b, although a plurality of screws, rivets, or other equivalent fastening means may be employed. The mounting base 14 includes a blind-tapped hole 18 in the distal end thereof adapted to receive the threads of a bolt 28”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal repelling device of Brookins as modified by Shapiro to include the mounting means of Felegy to allow the device to be attached to a surface.
Regarding claim 12, Brookins as modified by Shapiro and Felegy discloses the claimed invention in addition to as taught by Felegy, the fixing structure further comprises one or more connectors connected with the container through the internal threaded hole portion; and the one or more connectors comprise at least one of a suction connector, a reducing joint adapter connector and a bracket connector (Fig. 5, bolt 28).
Regarding claim 15, Brookins as modified by Shapiro discloses the claimed invention except for as taught by Felegy, a structure configured to mounting the animal repelling device to an axle of car wheel in an orientation that the end cap surrounding the opening is kept upwards (Pg. 3, [0028]: “At the proximal end of the bow stabilizing scent dispenser 10, the mounting base 14 is fastened to the bow 100 by two mounting screws 16a, 16b, although a plurality of screws, rivets, or other equivalent fastening means may be employed. The mounting base 14 includes a blind-tapped hole 18 in the distal end thereof adapted to receive the threads of a bolt 28”. Because the structure of the axle is not clearly defined, it is possible that the mount for attaching the scent dispenser of Felegy could be used to attach a scent dispenser to any other structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal repelling device of Brookins as modified by Shapiro to include the mounting means of Felegy to allow the device to be attached to a surface.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brookins (US Pub. 10,799,838 B1) in view of Shapiro (US Pub. 2019/008137 A1), and further in view of DePietro (US Pub. 2017/0198736 A1) and Felegy (US Pub. 2004/0074991 A1).
Regarding claim 13, Brookins as modified by Shapiro discloses the claimed invention except for as taught by Felegy, an attaching structure comprising: 
a connecting member with one end fixed on the end cap and the other end provided with a circular ring (Pg. 3, [0028]: “At the proximal end of the bow stabilizing scent dispenser 10, the mounting base 14 is fastened to the bow 100 by two mounting screws 16a, 16b, although a plurality of screws, rivets, or other equivalent fastening means may be employed. The mounting base 14 includes a blind-tapped hole 18 in the distal end thereof adapted to receive the threads of a bolt 28”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal repelling device of Brookins as modified by Shapiro to include the mounting means of Felegy to allow the device to be attached to a surface.
Brookins as modified by Shapiro and Felegy does not disclose as taught by DePietro, a bolt having a nut, a polished rod and a screw rod connected sequentially (Fig. 4, bolt has a threaded portion, and a smooth, polished portion); 
wherein an outside diameter of the screw rod is less than an outside diameter of the polished rod, and the outside diameter of the polished rod is less than an inside diameter of the circular ring (Fig. 4, the polished portion has a greater diameter than the threaded portion. The diameter of the polished portion has to be less than the diameter of the female receptacle it is inserted into).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brookins as modified by Shapiro and Felegy to include the bolt of DePietro for its resistance to being pulled out of its receiving fastener.
Regarding claim 14, Brookins as modified by Shapiro discloses the claimed invention except for as taught by Felegy, a fixing structure comprising an internal threaded hole portion extending from the bottom of the container in a direction distal from the end cap, and a connecting member with one end fixed on the end cap and the other end provided with a circular ring (Pg. 3, [0028]: “At the proximal end of the bow stabilizing scent dispenser 10, the mounting base 14 is fastened to the bow 100 by two mounting screws 16a, 16b, although a plurality of screws, rivets, or other equivalent fastening means may be employed. The mounting base 14 includes a blind-tapped hole 18 in the distal end thereof adapted to receive the threads of a bolt 28”), and a connector connected with the container through the internal threaded hole portion (Fig. 5, bolt 28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal repelling device of Brookins as modified by Shapiro to include the mounting means of Felegy to allow the device to be attached to a surface.
Brookins as modified by Shapiro and Felegy does not disclose as taught by DePietro, an attaching structure comprising a bolt having a nut, a polished rod and a screw rod connected sequentially (Fig. 4, bolt has a threaded portion, and a smooth, polished portion); 
wherein an outside diameter of the screw rod is less than an outside diameter of the polished rod, and the outside diameter of the polished rod is less than an inside diameter of the circular ring (Fig. 4, the polished portion has a greater diameter than the threaded portion. The diameter of the polished portion has to be less than the diameter of the female receptacle it is inserted into).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brookins as modified by Shapiro and Felegy to include the bolt of DePietro for its resistance to being pulled out of its receiving fastener.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US Pub. 2019/008137 A1) in view of Kelsen (US Pub. 2017/0216474 A1).
Regarding claim 17, Shapiro discloses an animal repelling method, applied to an animal repelling device comprising a heater immersed in a volatile liquid for repelling animal (Abstract, lines 4-8: “The evaporator features a base containing a battery, and a removable cover containing a heater. Attachment of the cover to the base is necessary to establish an electrical connection between the battery and the heater”), the method comprising: 
receiving an opening instruction sent by a control terminal wirelessly connected with the animal repelling device; and turning on the heater of the animal repelling device (Pg. 1, [0010], lines 1-6: “An aspect of the present invention is the ability to accurately control the current flowing to the heating element, so as to create a temperature in the evaporation zone that is high enough to evaporate the volatiles at a rate that maintains an effective and consistent concentration of the volatiles in the surrounding air”).
However, Shapiro does not disclose as taught by Kelsen, a valve; opening the valve of the animal repelling device according to the opening instruction (Pg. 5, [0060], lines 27-32: “Air can then flow through one of the fragrance cartridges to the outlet passageway 217 through the fan or pump and be directed towards the nose of the system user. The valves can be actuated by a valve controller(s) that is controlled by a system processor in response to a scent release signal or trigger”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal repelling device of Brookins to include the automatic valve of Kelsen to allow for better control over the dispensing of the volatile substance.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US Pub. 2019/008137 A1) in view of Kelsen (US Pub. 2017/0216474 A1), and further in view of Brookins (US Pub. 10,799,838 B1).
Regarding claim 18, Shapiro as modified by Kelsen discloses the claimed invention except for as taught by Brookins, the animal repelling device further comprises a liquid level sensor (Col. 4, lines 30-32: “The controller is interconnected with a level sensor assembly to provide a graphic indication of the level of fluid insecticide remaining in the reservoir”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shapiro as modified by Kelsen to include the liquid level sensor of Brookins interlocked with the heater to protect from overheating.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US Pub. 2019/008137 A1) in view of Kelsen (US Pub. 2017/0216474 A1), and Brookins (US Pub. 10,799,838 B1), and further in view of Siess (US Pub. 2004/0005252 A1).
Regarding claim 19, Shapiro as modified by Kelsen and Brookins discloses the claimed invention in addition to as taught by Brookins, sending liquid replenishment information that the liquid level is lower than the predetermined level to the control terminal, to remind a user to replenish the liquid in time (Col. 13, lines 6-9: “Light-emitting diode (LED) weatherization membrane 348 is transparent/semi transparent and covers 3 LEDs used to communicate time, fluid levels, and self-preservation alert”).
However, Shapiro as modified by Kelsen and Brookins does not disclose as taught by Siess, sending capacity reminding information that a power supply capacity is lower than a predetermined threshold to the control terminal when a power sensor of the animal repelling device detects that the power supply capacity is lower than the predetermined threshold, to remind the user to replace batteries or charge in time (Pg. 12, [0165], lines 1-3: “Battery pack BP and capacitive energizer 260A can be provided with a low power warning circuit that indicates when either energizing source is low”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal repelling device of Shapiro as modified by Kelsen and Brookins to include the power sensor of Siess to alert the user when the power is low.
Regarding claim 20, Shapiro as modified by Kelsen and Brookins discloses the claimed invention in addition to as taught by Kelsen, receiving information associated with an operating status of an equipment provided with the animal repelling device: turning on the heater and opening the valve when the operating status is off; and turning off the heater and closing the valve when the operating status is on (Pg. 5, [0060], lines 27-32: “Air can then flow through one of the fragrance cartridges to the outlet passageway 217 through the fan or pump and be directed towards the nose of the system user. The valves can be actuated by a valve controller(s) that is controlled by a system processor in response to a scent release signal or trigger”).
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                          


/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642